Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 1 of 24



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION

  MARIO HERNANDEZ                                       )
                                                        )
                 Plaintiff                              )       CASE NO.: 1:20-CV-22721-XXXX
                                                        )
         v.                                             )
                                                        )
  EQUAL EMPLOYMENT OPPORTUNITY                          )            COMPLAINT
  COMMISSION and JANET DHILLON, CHAIR                   )       WITH JURY TRIAL DEMAND
  OF THE EQUAL EMPLOYMENT                               )
  OPPORTUNITY COMMISSION                                )

                 Defendant(s)

  _________________________________________/

                                    NATURE OF THE ACTION

         This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

  Rights Act of 1991 to correct unlawful discrimination in federal employment practices on the basis

  of sex and retaliation, and to provide appropriate relief to Plaintiff Mario Hernandez and a class of

  similarly situated males who were adversely affected by such practices.

         As alleged with greater particularity below in paragraphs, Plaintiff MARIO HERNANDEZ

  (“PLAINTIFF” and/or “Plaintiff HERNANDEZ”) and similarly situated male employees

  alleges that he was subjected to ongoing harassment (sexual and non-sexual) and a hostile work

  environment by the Equal Employment Opportunity Commission (“Defendant” or “Defendant

  EEOC”) and Chair of the Equal Employment Opportunity Commission Janet Dhillon

  (“Defendant DHILLON) (collectively, “DEFENDANTS”) when Defendants were aware of and

  permitted Enforcement Supervisor Katherine Gonzalez (“Supervisor Gonzalez”) to discriminate

  against Plaintiff, and other similarly situation male employees, on the bases of sex (male), when,
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 2 of 24
                                                                                                                          Page 2 of 24


  from 2012 to the present, which created a hostile work environment. Additionally, Defendants

  retaliated against Plaintiff HERNANDEZ for opposing such practices by, in part, refusing to

  investigate the claims, withholding promotions, changing his schedule, and frustrating his

  workload and taking actions that threatened his employment.

                                             JURISDICTION AND VENUE

          1.         Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, and

  1343. This action is authorized and instituted pursuant to Sections 706(f)(1) and (3), and Section

  717(c) of Title VII of the Civil Rights Act of 1964, as amended, codified at 42 U.S.C.A. Section

  2000e-16(c), 2000e-5(f)(1) and (3) et seq. (“Title VII”) and section 102 of the Civil Rights Act of

  1991, as amended, codified at 42 U.S.C.A. Section 1981, et seq.; and Section 501 of the

  Rehabilitation Act of 1973, as amended, 29 U.S.C.A. Section 791, the Civil Rights Attorney’s

  Award Act, as amended, codified at 42 U.S.C.A. Section 1988, et seq.; and Title 29, Code of

  Federal Regulations, Part 1614, et seq. and Ch. 760, Florida Statute of the Florida Civil Rights

  Act.

          2.         Venue is proper in the United State District Court for the Southern District of

  Florida, Miami Division, pursuant to 42 U.S.C., 2000e-5(f)(3). In addition, venue is proper herein

  as the primary actions complained of either occurred within or were directed within the

  geographical boundaries of the Miami, Florida (Southern District of Florida); and pursuant to 28

  U.S.C. Section 1391(e).

                                                              PARTIES

          3.         Plaintiff HERNANDEZ is a Hispanic male currently domiciled in Miami, Florida,

  and who for all times relevant herein has been employed on a full-time basis as an employee of

  the United States Equal Employment Opportunity Commission (“EEOC”). At those times relevant



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 3 of 24
                                                                                                                          Page 3 of 24


  to the subject of this lawsuit, Plaintiff HERNANDEZ was assigned for his professional work to

  the Miami District Office, a field office within the Miami District of the EEOC located at 100 SE

  2nd Street, Suite 1500, Miami, FL 33131 (“MIDO”).

          4.         At all relevant times, Defendant EEOC has continuously been a Federal Agency

  doing business in the State of Florida and within the City of Miami and has continuously had at

  least 15 employees. At those times relevant to the subject of this lawsuit, Plaintiff HERNANDEZ

  was employed by and assigned for his professional work MIDO.

          5.         Defendant DHILLON is the Chair of the EEOC and, as such, is the Defendant only

  in her official capacity as the Chair of the Defendant EEOC. Defendant DHILLON is the senior

  Executive Branch federal official responsible for the actions of the United States Equal

  Employment Opportunity Commission, which is the principal subject of the allegations made

  herein, and which is located at 131 M St. NE, 6th Floor, Washington, DC 20507.

     EXHAUSTION OF ADMINISTRATIVE REMEDIES/CONDITIONS PRECEDENT

          6.         From approximately 2012 to the present, Plaintiff HERNANDEZ suffered from

  continuing violations and discrimination by Defendants as outlined in more detail herein.

          7.         At all times material hereto, Plaintiff HERNANDEZ was misled by Defendants

  into allowing any applicable statutory periods to lapse.

          8.         Plaintiff HERNANDEZ, and other similarly situated individuals, advised the

  EEOC of complaints of unlawful sexual harassment, discrimination based on sex and retaliation

  since approximately 2012.

          9.         Plaintiff HERNANDEZ, and other similarly situated individuals, timely initiated

  the involvement of the Equal Employment Opportunity (EEO) Office.

          10.        Plaintiff HERNANDEZ was issued the Notice of Right to File a Formal Complaint.



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 4 of 24
                                                                                                                          Page 4 of 24


  Plaintiff HERNANDEZ timely filed a formal EEO complaint.

          11.        More than thirty (30) days prior to the institution of this lawsuit, Plaintiff

  HERNANDEZ filed a charge with the Commission alleging violations of Title VII by Defendant

  EEOC.

          12.        Plaintiff submitted charges of discrimination to Defendant EEOC within 180 days

  of the discrimination against them.

          13.        Prior to the institution of this lawsuit, Defendant EEOC and Defendant DHILLON

  issued letters of determination on April 6, 2020 finding reasonable cause to believe that Plaintiff

  HERNANDEZ was subjected to harassment and retaliation by Defendants.

          14.        Prior to the institution of this lawsuit, Defendant EEOC, Defendant DHILLON

  and/or representatives failed/refused to attempt to eliminate the unlawful employment practices

  alleged below and to effect Defendant’s voluntary compliance with Title VII through informal

  methods of conciliation, conference, and persuasion within the meaning of Section 706(b) of Title

  VII, 42 U.S.C. Sections 2000e-5(b).

          15.        Thus, all conditions precedent to bringing this action have been performed or

  occurred.

                                                 STATEMENT OF FACTS

          A. Harassment

          16.        In April 2009, the Agency hired Plaintiff HERNANDEZ as a GS-12 Investigator

  at the MIDO.

          17.        Plaintiff, and other similarly situated individuals, including but not limited to

  Robert Tom and Juan Nieves, was subjected to ongoing harassment (sexual and non-sexual) and a

  hostile work environment by Supervisor Katherine Gonzalez (“Supervisor GONZALEZ”), a



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 5 of 24
                                                                                                                          Page 5 of 24


  former MIDO Enforcement Supervisor and Defendants, on the bases of sex (male); national origin

  (Hispanic) and disability (post-traumatic stress disorder (PTSD) from 2012 to the present.

          18.        Plaintiff and other similarly situated individuals, including but not limited to Robert

  Tom and Juan Nieves, was subjected to unwanted, unsolicited sexual advances and Supervisor

  GONZALEZ. Indeed, Supervisor GONZALEZ would engage in “grooming,” in which she would

  use her position as a Supervisor and Plaintiff HERNANDEZ’s disability to force him and other

  similarly situated individuals, including but not limited to Robert Tom and Juan Nieves, into a

  non-consensual sexual relationship.

          19.        Specifically, Supervisor GONZALEZ’s offensive conduct was severe and pervasive

  enough to create an objectively hostile or abusive work environment for Plaintiff HERNANDEZ at

  MIDO. Specifically, the offensive conduct included but was not limited to the following:

                a. In September 2012, when Supervisor GONZALEZ became Plaintiff’s manager, she

                     began to express romantic interest in him.

                b. Between 2012 and 2013, Supervisor GONZALEZ began to engage in flirtatious

                     behavior, using her position as his supervisor to pressure him to attend happy hours

                     and long lunches (lasting two to three hours each).

                c.    In late 2013, Supervisor GONZALEZ scheduled a number of on-site visits with

                     Plaintiff in Key Largo and Key West, Florida. During the trip Plaintiff and

                     Supervisor GONZALEZ began a nonconsensual sexual relationship.

                d. Supervisor GONZALEZ continued to engage in unwanted conduct towards

                     Plaintiff HERNANDEZ following the Key West trip.

                e. Supervisor GONZALEZ began going into Plaintiff’s office and would engage in

                     sexual acts. Initially, Plaintiff resisted Supervisor GONZALEZ attempts at sexual



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 6 of 24
                                                                                                                          Page 6 of 24


                     contact at the office. Plaintiff was afraid of losing his job and further jeopardizing

                     his marriage.

               f. Supervisor GONZALEZ would touch Plaintiff, and when he would remove her hand,

                     Supervisor GONZALEZ would quickly place her hand on another part of his body or

                     unzip his pants.

               g. Supervisor GONZALEZ would touch Plaintiff HERNANDEZ’s leg or put her hands

                     on his shoulders during lunches and happy hours.

               h. Supervisor GONZALEZ would kiss Plaintiff HERNANDEZ.

               i. Supervisor GONZALEZ would send Plaintiff HERNANDEZ repeated test messages

                     and “manic displays of affection.”

               j. Supervisor GONZALEZ would visit Plaintiff’s office for lengthy periods of time if he

                     would not go out with her. When Supervisor GONZALEZ’s frequent visits to

                     Plaintiff’s office for sexual contact drew the attention of other managers, Supervisor

                     GONZALEZ began calling Plaintiff into her office. As such, Plaintiff felt forced and

                     trapped by Supervisor GONZALEZ.

               k. Supervisor GONZALEZ would appear at events Plaintiff was attending, including his

                     children’s school. Furthermore, Supervisor GONZALEZ demanded all of Plaintiff

                     HERNANDEZ’s attention and would punish him if he spoke to other women at work.

               l.    Supervisor GONZALEZ entered Plaintiff HERNANDEZ’s office at MIDO, locked the

                     door and performed oral sex on him.

               m. Supervisor GONZALEZ would constantly touch Plaintiff HERNANDEZ all over his

                     body and unzip his pants.

               n. On multiple occasions, Supervisor GONZALEZ would appear at events Plaintiff

                     HERNANDEZ was attending or at his children’s school.


                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 7 of 24
                                                                                                                          Page 7 of 24


                o. Supervisor GONZALEZ would visit his office at MIDO for lengthy periods of time

                     and refuse to leave

                p. On one occasion, Supervisor GONZALEZ appeared at the hospital where Plaintiff

                     HERNANDEZ’s daughter was being treated because he refused to return her multiple

                     phone calls.

                q. Supervisor GONZALEZ sent nude photographs to Plaintiff HERNANDEZ’s phone.

          20.        Plaintiff HERNANDEZ subjectively perceived Supervisor GONZALEZ’s offensive

  conduct as abusive.

          21.        As a result thereof, Plaintiff HERNANDEZ broke off sexual relations completely

  when Supervisor GONZALEZ came to the hospital where his daughter was being treated because

  he was not returning her calls.

          22.        Plaintiff       HERNANDEZ                 communicated              his      opposition         to     Supervisor

  GONZALEZ’s unwanted advances. Specifically, he:

                a. Rejected Supervisor GONZALEZ’s flirting;

                b. Rejected Supervisor GONZALEZ’s touching.

                c. Rejected Supervisor GONZALEZ’s invitations to nightclubs.

                d. Confirmed that they, “[W]ere not in a relationship;”

                e. Blocked Supervisor GONZALEZ from his social media accounts;

                f. Stopped carpooling with Supervisor GONZALEZ.

                g. Declined her invitations to lunch, and.

                h. Continuously complained to various levels of management to no avail.

          23.        Eventually, Supervisor GONZALEZ began bothering Plaintiff HERNANDEZ’s

  less often, after she sent a nude photo of herself to Plaintiff’s phone, which his wife intercepted.

          24.        At the time, Plaintiff HERNANDEZ’s who has been diagnosed Post Traumatic

                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 8 of 24
                                                                                                                          Page 8 of 24


  Stress Disorder (PTSD) was “vulnerable” and utilized poor coping mechanisms (e.g., excessive

  drinking) when Supervisor GONZALEZ was harassing him. Supervisor GONZALEZ’s

  harassment exacerbated Plaintiff HERNANDEZ’s pre-existing condition of PTSD.

          25.        Supervisor GONZALEZ was aware of Plaintiff HERNANDEZ’s PTSD and used

  her knowledge of the symptomology of his condition to trigger him. Supervisor GONZALEZ

  would play “head games” with Plaintiff HERNANDEZ, attempting to manipulate him to make

  him believe “it was all his fault.”

          26.        Plaintiff HERNANDEZ’s accepted the fact that if he did not have sex with

  Supervisor GONZALEZ, she would make his life difficult and he would continue to use “poor

  coping mechanisms.”

          27.        Plaintiff HERNANDEZ was negatively affected as result of rejecting Supervisor

  GONZALEZ’s advances and unwanted conduct.

          B. Retaliation

          28.        Plaintiff HERNANDEZ did not solicit or incite the conduct and, instead, informed

  Supervisor GONZALEZ that said conduct was unwelcomed, undesirable and offensive.

          29.        When Plaintiff HERNANDEZ rejected Supervisor GONZALEZ’s unwanted and

  offensive conduct, Supervisor GONZALEZ retaliated against him. Specifically:

                a. When Plaintiff Hernandez rejected Supervisor GONZALEZ, she would strictly

                     enforce the 30-minute lunch break rule against him, only.

                b. When Plaintiff Hernandez rejected Supervisor GONZALEZ, she would force

                     Plaintiff HERNANDEZ to take leave even if he returned five minutes late.

                c. When Plaintiff Hernandez rejected Supervisor GONZALEZ, she would overly

                     scrutinize Plaintiff HERNANDEZ’s work and would make comments such as, “I



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 9 of 24
                                                                                                                          Page 9 of 24


                     have to look at your work more closely since you took a little too long at lunch.”

                d. Supervisor GONZALEZ would punish Plaintiff HERNANDEZ if he spoke to other

                     female employees at work.

                e. After being transferred to Enforcement Supervisor Peters (“Ms. Peters”) team,

                     Supervisor GONZALEZ began to provide Ms. Peters with information about him such

                     as arrival time.

                f. Supervisor GONZALEZ, on multiple occasions, attempted to speak to Plaintiff

                     HERNANDEZ after they were instructed to stay away from each other by Director

                     Farrell

                g. When Plaintiff HERNANDEZ confirmed that he was going to tell Director Farrell

                     about her communication attempts, Supervisor GONZALEZ threatened Plaintiff

                     HERNANDEZ by claiming that if he did not go along with her, it would affect his

                     family, that he would get in trouble and that he would be terminated.

                h. Supervisor GONZALEZ interfered with Plaintiff HERNANDEZ’s application for

                     a Mediator position and used her influence with MIDO management to prevent him

                     from being selected for the position because she did not want him to be selected for

                     the position.

                i. Supervisor GONZALEZ would access Plaintiff HERNANDEZ computer and

                     delete files and applications to leave her division.

                j. Supervisor GONZALEZ confronted Plaintiff HERNANDEZ after the photograph

                     incident and questioned whether he was “still on her side” and confirmed that if he

                     did not go along with her Plaintiff HERNANDEZ would be terminated.

          30.        Plaintiff HERNANDEZ interpreted Supervisor GONZALEZ’s behavior as

  punishment for refusing her unwelcomed conduct.

                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 10 of 24
                                                                                                                        Page 10 of 24


          31.        Plaintiff HERNANDEZ also informed MIDO Director Michael Farrell of

  Supervisor GONZALEZ’s unwelcomed conduct and that said actions triggered his PTSD.

          32.        In addition, Plaintiff HERNANDEZ spoke to Maria De Paz, the State and Local

  Coordinator for the MIDO and former Deputy Director Ozzie Black about the harassment.

          33.        Plaintiff HERNANDEZ also told Enforcement Manager Nitza Wright, and

  Enforcement Supervisors Fernella Peters and Rosemary Caddle about the harassment, but he did

  not disclose the sexual relationship. Enforcement Supervisor Peters did not believe Plaintiff

  HERNANDEZ and told him the relationship appeared to be consensual.

          34.        In 2016 or 2017, Director Farrell told Plaintiff he would “take care of” the issue

  with Supervisor GONZALEZ. Director Farrell later told Plaintiff to stay away from Supervisor

  GONZALEZ and report if Supervisor GONZALEZ contacted him. However, Supervisor

  GONZALEZ continued to contact Plaintiff despite his reports to Director Farrell.

          35.        Director Farrell told Plaintiff that the situation with Supervisor GONZALEZ

  preceded him and Agency Headquarters was aware of the matter.

          36.        During this time, management protected Supervisor GONZALEZ and allowed her

  to continue to use her power and influence in the MIDO to harass, coerce, and abuse Plaintiff. In

  fact, Supervisor GONZALEZ would brag to Plaintiff that she was protected throughout the

  Agency. Nevertheless, MIDO management knowingly allowed Supervisor GONZALEZ’s

  conduct to continue and did nothing to remedy or stop the situation.

          37.        When Plaintiff complained about Supervisor GONZALEZ to Director Farrell and

  other MIDO managers, Supervisor GONZALEZ would later repeat information from these

  conversations and mock Plaintiff for complaining. Supervisor GONZALEZ told Plaintiff that

  MIDO management did not believe him and that he was only hurting his credibility and bolstering



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 11 of 24
                                                                                                                        Page 11 of 24


  hers by complaining. Additionally, Supervisor GONZALEZ told Plaintiff that Director Farrell and

  Agency Headquarters believed that his allegations were not credible.

          38.        Plaintiff was informed by Supervisor Wright, Supervisor Caddle, and Supervisor

  Ricardo that Director Farrell believed that he was the aggressor and that Supervisor GONZALEZ

  was the victim.

          39.        From 2012 to the present, Defendants were aware of Supervisor GONZALEZ’s on

  going sexual harassment of Plaintiff HERNANDEZ, and other male employees, as well as MIDO

  management’s retaliatory conduct related to same, but took no action to stop it or prevent it from

  occurring.

          40.        Plaintiff HERNANDEZ and similarly situated employees objected to Supervisor

  GONZALEZ’s attention, comments and conduct and repeatedly told her to “stop” or used similar

  words to same effect.

          41.        From approximately 2012 and as a group and individually, Plaintiff HERNANDEZ

  and similarly situated male employees each informed Supervisor Wright, Supervisor Caddle, and

  Supervisor Ricardo, Director Farrell and the EEO about Supervisor GONZALEZ’s conduct, but

  nothing was done to stop her behavior or to protect Plaintiff HERNANDEZ and other similar

  situation male employees from her.

          42.        Although Supervisor Wright, Supervisor Caddle, and Supervisor Ricardo, Director

  Farrell and the EEO informed Plaintiff HERNANDEZ and others that they would “handle it,”

  Supervisor GONZALEZ continued to patronize the restaurant on a regular basis and continued to

  subject the female servers to sexual harassment.

          43.        Notwithstanding repeated and continuing complaints about the sexually harassing

  comments and conduct of Supervisor GONZALEZ, Supervisor GONZALEZ continued to



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 12 of 24
                                                                                                                        Page 12 of 24


  sexually harass Plaintiff HERNANDEZ and other male employees.

          44.        Soon after his complaint in approximately 2012, Defendants began retaliating

  against Plaintiff HERNANDEZ because he repeatedly objected to, reported and opposed

  Supervisor GONZALEZ’s sexually inappropriate comments and conduct.

          45.        Upon learning that Supervisor GONZALEZ engaged in unwarranted and harassing

  conduct with Plaintiff HERNANDEZ, one of her subordinates, Defendants began to take negative

  action against him. Specifically:

                a. Plaintiff HERNANDEZ was reassigned to Supervisor Peters only three (3) months

                     after Supervisor GONZALEZ’s unwarranted advances.

                b. Plaintiff HERNANDEZ was provided less case load;

                c. Plaintiff HERNANDEZ’s case load was manipulated by Defendant to form the

                     pretext of poor performance.

                d. Plaintiff HERNANDEZ was passed up for promotions, step increases and bonuses;

                e. Plaintiff HERNANDEZ was Passed up from mediator positions;

                f. Defendants purposely refused to provide Plaintiff HERNANDEZ with any

                     performance appraisals for years, as retaliation and to stop/deter complaints against

                     management.

                g. Plaintiff HERNANDEZ was monitored and spied on by Supervisor GONZALEZ

                     who would inform Supervisor Peters of Plaintiff HERNANDEZ’s arrival, break

                     and lunch times who would then threaten Plaintiff HERNANDEZ with discipline.

                h. Supervisor GONZALEZ and Supervisor Wright averred and colluded to “take

                     action” against Plaintiff HERNANDEZ;

                i. After being assigned to Supervisor Caddle team in 2017, she removed Plaintiff



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 13 of 24
                                                                                                                        Page 13 of 24


                     HERNANDEZ from his flex schedule and telework in 2018 and subsequently

                     placed him on leave restriction in May 2018;

               j. Supervisor Caddle and Director Farrell issued multiple disciplinary warnings and

                     placed Plaintiff HERNANDEZ on performance improvement plans (PIPS) due to

                     his alleged unsatisfactory performance without any record evidence documenting

                     performance deficiencies.

               k. Without investigating Supervisor GONZALEZ’s actions as possible harassment,

                     Defendants acted on the belief that there was a consensual relationship in which

                     Supervisor GONZALEZ was the victim , and reassigned Plaintiff HERNANDEZ

                     to a supervisor who even some managers believed was difficult to work with;

               l. Defendants ignored Plaintiff HERNANDEZ’s multiple requests to assist in

                     stopping the unwanted sexual advances by Supervisor GONZALEZ;

               m. Defendants, despite being aware of Plaintiff’s resistance to his supervisor’s sexual

                     advances and unwarranted conduct since approximately 2012, failed and/or refused

                     to take immediate and reasonable actions to protect him from Supervisor

                     GONZALEZ’s constant and multiple attempts to rebuff;

               n. Defendants implemented remedial measures in an attempt to correct the effects of

                     harassment that directly and adversely affected Plaintiff HERNANDEZ such as his

                     reassignment to Supervisor Peters in January 2014, within three months of

                     Supervisor GONZALEZ’s advances;

               o. Defendants disciplined, belittled and ostracized Plaintiff HERNANDEZ

               p. Defendants denied Plaintiff HERNANDEZ promotions and hindered his ability to

                     advance his career within and outside the EEOC.



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 14 of 24
                                                                                                                        Page 14 of 24


               q. Plaintiff HERNANDEZ was continuously shamed, questioned and doubted by

                     MIDO management regarding his claim that Supervisor GONZALEZ subjected

                     him to sexual harassment.

               r. Defendants were aware that Supervisor GONZALEZ was using her position of

                     power to coerce and abused Plaintiff HERNANDEZ since 2014 but did nothing to

                     stop or remedy the situation.

               s. Defendants transferred Plaintiff HERNANEZ to Ms. Peters’ unit with the intention

                     of placing him on a Performance Improvement Plan and termination his

                     employment or forcing him to resign.

               t. Ms. Peters MIDO management would refuse to approve Plaintiff HERNANDEZ’s

                     cases

               u. Ms. Peters and MIDO management would require Plaintiff HERNANEZ to redraft

                     documents, then eventually approve the original versions of the documents

               v. MIDO             management            would         physically         remove         cases       from       Plaintiff

                     HERNANDEZ’s inventory, then place the cases back in Plaintiff HERNANDEZ’s

                     inventory, all with the purpose of negatively affecting his statistics.

               w. Ms. Peters and MIDO management would backdate items in Plaintiff

                     HERNANDEZ’s inventory and make him responsible for “aged” cases.

               x. Ms. Peters and MIDO management would approve cases if Plaintiff HERNANEZ

                     had another employee submit them or if he waited until the end of the year to submit

                     them.

               y. Ms. Peters and MIDO management would return his cases for minor issues in an

                     attempt to reduce his productivity.



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 15 of 24
                                                                                                                        Page 15 of 24


                z. On or about 2017, Supervisor Caddle and MIDO management would manipulate

                     his inventory and, as a result, would often threaten Plaintiff HERNANDEZ that he

                     would be placed on a PIP.

                aa. Supervisor Caddle and MIDO management placed Plaintiff HERNANDEZ on

                     leave restriction in 2018.

                bb. Supervisor Caddle and MIDO management removed Plaintiff HERNANDEZ from

                     his flexible schedule and completely removed him from teleworking.

                cc. As a direct result of the discrimination and harassment, Supervisor Caddle and

                     MIDO management forced Plaintiff HERNANDEZ to use annual leave in lieu of

                     sick leave in 2018.

          46.        The retaliation affected the terms and conditions of Plaintiff HERNANDEZ’s

  employment as outlined above.

          47.        Prior to his complaint of Supervisor GONZALEZ, Plaintiff HERNANDEZ was a

  good investigator with no documented, PIPs or record evidence that his performance was poor.

          48.        After his complaint of Supervisor GONZALEZ, Defendants changed Plaintiff

  HERNANDEZ’s schedule in retaliation for his repeated complaints about and objections to

  Supervisor GONZALEZ’s sexual harassment.

          49.        After his complaint of Supervisor GONZALEZ and in addition to the forgoing,

  Defendants altered Plaintiff HERNANDEZ’s workload so that he was precluded from coding

  cases in the IMS system to remove aged inventory from his workload. The result was that a

  massive aged inventory of cases were left on Plaintiff’s system until MIDO management removed

  them. Other employees in Plaintiff HERNANDEZ’s same position did not have this restriction

  and were able to remove the cases on their own and without need of MIDO management to



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 16 of 24
                                                                                                                        Page 16 of 24


  intervene.

          50.        As a result of the retaliation, Plaintiff HERNANDEZ’s demeanor changed as he

  became more withdrawn, less energetic, experienced difficulty concentrating. In addition, Plaintiff

  HERNANDEZ suffered from loss of credibility and a damaged professional reputation. Plaintiff

  HERNANDEZ                     ’s work was overly scrutinized to the point that he second guessed his every

  move.

          51.        As a result of the retaliation, Plaintiff HERNANDEZ earned less money.

          52.        In     early      2017,      Defendant’s           management            became         aware       of     Plaintiff

  HERNANDEZ’s investigation with the EEO and intention to take legal action due to Defendant’s

  failure to protect him from Supervisor GONZALEZ.

          53.        Defendants attempted to constructively terminate Plaintiff HERNANDEZ between

  2017 and 2018 in retaliation for his repeated complaints about and objections to the sexual

  harassment to which he was subjected and his intention to take legal action for Defendant’s failure

  to redress his complaints.

          54.        Any remedial action taken by Defendants related to Plaintiff HERNANDEZ’s, as

  well as other similar situated male employees, claims was never prompt or reasonably calculated

  to end the harassment.

          55.        Given the duration and nature of the conduct, it is apparent that Plaintiff

  HERNANDEZ’s work environment was objectively hostile and that Plaintiff HERNANDEZ

  subjectively believed the environment was hostile and abusive.

          56.        Defendants’ actions from approximately 2012 to the present, would clearly deter a

  reasonable person from opposing discriminatory harassment.

          57.        As of the filing of this pleading, Supervisor GONZALEZ remains employed by



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 17 of 24
                                                                                                                         Page 17 of 24


  Defendants.

           58.        As a result of the foregoing, Plaintiff HERNANDEZ and similarly situated male

  employees suffered damages.

                                                CLAIMS FOR RELIEF
                                              (Harassment based on Sex)
                                       (Title VII of the Civil Rights Act of 1964,
                                               U.S.C. §§ 2000(e), et. Seq.)

           59.        Plaintiff HERNANDEZ incorporates by reference the allegations in all preceding

  paragraphs.

           60.        Plaintiff HERNANDEZ, a member of a protected class (male), brings this claim on

  his own behalf and on behalf of all similarly situated male employees of MIDO.

           61.        On a continuing basis since at least 2012, Defendants were aware that Supervisor

  GONZALEZ, his direct supervisor, subjected Plaintiff HERNANDEZ to unwelcome conduct

  related to his sex, male, including sexual advances, requests for favors, or other verbal or physical

  conduct of a sexual nature location in violation of 42 U.S.C. § 2000e-2(a) and 42 U.S.C. § 2000e-

  3(a).   Specifically, Defendants were aware that Supervisor GONZALEZ subjected Plaintiff

  HERNANDZ to unwelcome conduct related to his sex as outlined in paragraphs 3 to 58, above.

           62.        The harassment and unlawful employment practices suffered by Plaintiff

  HERNANDEZ were based on his sex, male.

           63.        The effect of the harassment and unlawful employment practices complained of in

  paragraphs 16 through 27 above was sufficiently severe and pervasive and had the purpose and

  effect of unreasonably interfering with the work environment and/or creating an intimidating,

  hostile or offensive work environment.

           64.        The effect of the harassment and unlawful employment practices complained of in

  paragraphs 16 through 27 above has been to deprive Plaintiff and similarly situated male

                                                          AZOY SOCORRO, LLP
      2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 18 of 24
                                                                                                                        Page 18 of 24


  employees who worked at United States Equal Employment Opportunity Commission Miami

  District Office since at least 2012 of equal employment opportunities and otherwise adversely

  impact their status as employees because of their sex, male.

          65.        The unlawful employment practices complained of in 16 through 27 above were

  intentional and caused Plaintiff HERNANDEZ and similarly situated males who worked at

  Defendant’s Miami District Office to suffer emotional distress, including but not limited to

  emotional pain, suffering, inconvenience, loss of enjoyment of life, humiliation and/or personal

  stress and mental and physical pain and suffering

          66.        The unlawful employment practices complained of in 16 through 27 above were

  intentional and caused Plaintiff HERNANDEZ and similarly situated males who worked at

  Defendant’s Miami District Office to lose earnings, compensation and income including, but not

  limited to, back-pay.

          67.        The unlawful employment practices complained of in 16 through 27 above were

  engaged in with malice or with reckless indifference to the federally protected rights of Plaintiff

  HERNANDEZ and similarly situated males employed by Defendants.

          68.        The unlawful employment practices complained of in 16 through 27 above form

  the basis for imputing liability on Defendants as Defendants were aware of the harassment and

  unlawful employment practices since 2012 and failed to take any prompt and/or reasonable action

  to end the harassment.

                                               CLAIMS FOR RELIEF
                                        (Retaliation/Retaliatory Harassment)
                                      (Title VII of the Civil Rights Act of 1964,
                                              U.S.C. §§ 2000(e), et. Seq.)

          69.        Plaintiff HERNANDEZ incorporates by reference the allegations in all preceding

  paragraphs.

                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 19 of 24
                                                                                                                        Page 19 of 24


          70.        Plaintiff HERNANDEZ, at all times material hereto, undertook protected conduct

  when he complained to Supervisor GONZALEZ and Defendants about the unwanted conduct as

  outlined in paragraphs 3 to 58, above.

          71.        As a result thereof, Defendants took a material adverse action against Plaintiff

  HERNANDEZ. Specifically, Defendants retaliated against Plaintiff HERNANDEZ outlined in

  paragraphs 28 to 58, above.

          72.        Acausal nexus exists between Plaintiff HERNANDEZ’s undertaking of the

  protected conducted complained of in paragraphs 28 to 58, above and the material adverse action

  taken by Defendants against him.

          73.        Defendants continued to ignore Supervisor GONZALEZ’s harassment of Plaintiff

  HERNANDEZ and, after he ultimately acknowledge the relationship, which Plaintiff

  HERNANDEZ claimed was nonconsensual, and reported Supervisor GONZALEZ’s conduct,

  Defendants subjected him to adverse treatment.

                                                  CLAIMS FOR RELIEF
                                                 (Harassment based on Sex)

                                               Harassment in Violation of
                                              The Florida Civil Rights Act
                                           of 1992, FLA. STAT. 760 ET SEQ

          74.        Plaintiff HERNANDEZ incorporates by reference the allegations in all preceding

  paragraphs.

          75.        Plaintiff HERNANDEZ, a member of a protected class (male), brings this claim on

  his own behalf and on behalf of all similar situated male employees of MIDO.

          76.        On a continuing basis since at least 2012, Defendants were aware that Supervisor

  GONZALEZ, his direct supervisor, subjected Plaintiff HERNANDEZ to unwelcome conduct

  related to his sex, male, including sexual advances, requests for favors, or other verbal or physical

                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 20 of 24
                                                                                                                         Page 20 of 24


  conduct of a sexual nature location in violation of 42 U.S.C. § 2000e-2(a) and 42 U.S.C. § 2000e-

  3(a).   Specifically, Defendants were aware that Supervisor GONZALEZ subjected Plaintiff

  HERNANDEZ to unwelcome conduct related to his sex as outlined in paragraphs 1 to 58, above.

           77.        The harassment and unlawful employment practices suffered by Plaintiff

  HERNANDEZ were based on his sex, male.

           78.        The effect of the harassment and unlawful employment practices complained of in

  paragraphs 16 through 27 above was sufficiently severe and pervasive and had the purpose and

  effect of unreasonably interfering with the work environment and/or creating an intimidating,

  hostile or offensive work environment.

           79.        The effect of the harassment and unlawful employment practices complained of in

  paragraphs 16 through 27 above has been to deprive Plaintiff HERNANDEZ and similarly situated

  male employees who worked at United States Equal Employment Opportunity Commission Miami

  District Office since at least 2012 of equal employment opportunities and otherwise adversely

  impact their status as employees because of their sex, male.

           80.        The unlawful employment practices complained of in 16 through 27 above were

  intentional and caused Plaintiff HERNANDEZ and similarly situated males who worked at

  Defendant’s Miami District Office to suffer emotional distress, including but not limited to

  emotional pain, suffering, inconvenience, loss of enjoyment of life, humiliation and/or personal

  stress and mental and physical pain and suffering

           81.        The unlawful employment practices complained of in 16 through 27 above were

  intentional and caused Plaintiff HERNANDEZ and similarly situated males who worked at

  Defendant’s Miami District Office to lose earnings, compensation and income including, but not

  limited to, back-pay.



                                                          AZOY SOCORRO, LLP
      2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 21 of 24
                                                                                                                        Page 21 of 24


          82.        The unlawful employment practices complained of in 16 through 27 above were

  engaged in with malice or with reckless indifference to the federally protected rights of Plaintiff

  HERNANDEZ and similarly situated males employed by Defendants.

          83.        The unlawful employment practices complained of in 16 through 27 above form

  the basis for imputing liability on Defendants as Defendants were aware of the harassment and

  unlawful employment practices since 2012 and failed to take any prompt and/or reasonable action

  to end the harassment.

                                                CLAIMS FOR RELIEF
                                         (Retaliation/Retaliatory Harassment)
                                               Retaliation in Violation of
                                              The Florida Civil Rights Act
                                           of 1992, FLA. STAT. 760 ET SEQ

          84.        Plaintiff HERNANDEZ incorporates by reference the allegations in all preceding

  paragraphs.

          85.        Plaintiff HERNANDEZ, at all times material hereto, undertook protected conduct

  when he complained to Supervisor GONZALEZ and Defendants about the unwanted conduct as

  outlined in paragraphs 3 to 58, above.

          86.        As a result thereof, Defendants took a material adverse action against Plaintiff

  HERNANDEZ. Specifically, Defendants retaliated against Plaintiff HERNANDEZ outlined in

  paragraphs 28 to 58, above.

          87.        Acausal nexus exists between Plaintiff HERNANDEZ’s undertaking of the

  protected conducted complained of in paragraphs 28 to 58, above and the material adverse action

  taken by Defendants against him.

          88.        Defendants continued to ignore Supervisor GONZALEZ’s harassment of Plaintiff

  HERNANDEZ and, after he ultimately acknowledge the relationship, which Plaintiff


                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 22 of 24
                                                                                                                        Page 22 of 24


  HERNANDEZ claimed was nonconsensual, and reported Supervisor GONZALEZ’s conduct,

  Defendants subjected him to adverse treatment.

                                                   PRAYER FOR RELIEF

          Wherefore, the Plaintiff MARIO HERNANDEZ respectfully requests that this Court:

          A.         Grant a permanent injunction enjoining Defendants, its officers, agents, servants,

  employees, attorneys, and all persons in active concert or participation with them, from subjecting

  male employees to unwelcome, sexually graphic and vulgar sexual harassment and retaliation for

  opposing such harassment;

          B.         Order Defendants to institute and carry out policies, practices, and programs which

  provide equal employment opportunities for male, and which eradicate the effects of its past and

  present unlawful employment practices.

          C.         Order Defendants to make whole Plaintiff HERNANDEZ and similarly situated

  males, by providing restitution and compensation for past and future pecuniary losses resulting

  from the unlawful employment practices described in paragraphs 1 through 58 above, in amounts

  to be determined at trial;

          D.         Order Defendants to make whole Plaintiff HERNANDEZ and similarly situated

  male employees, by providing full restitution and compensation for past and future non-pecuniary

  losses resulting from the unlawful practices complained of in paragraphs 1 through 58 above, in

  amounts to be determined at trial;

          E.         Order Defendant full restitution or compensation for loss of personal and sick leave,

  and for all retirement benefits

          F.         Order Defendants to pay Plaintiff HERNANDEZ and similarly situated males

  punitive damages for its malicious and reckless conduct described in 1 through 58 above, in



                                                         AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 23 of 24
                                                                                                                        Page 23 of 24


  amounts to be determined at trial;

          G.         Order Defendants to reassign Plaintiff to another first- and second-line supervisor

  within the Miami District Office’s (MIDO) jurisdiction.

          H.         Order Defendants to issue Plaintiff’s promotion.

          I.         Order Defendants to pay Plaintiff HERNANDEZ and similarly situated males for

  any benefits including, but not limited to, sick leave, annual leave, or leave without pay taken as a

  result of the alleged discriminatory or retaliatory harassment.

          J.         Order Defendants to confirm that Plaintiff HERNANDEZ’s leave restriction has

  been lifted and remove any documentation concerning the leave restriction from Plaintiff’s

  personnel records.

          K.         Order the appropriate and necessary posting related to the claims herein.

          L.         Order Defendants to restore Plaintiff HERNANDEZ’s flexible schedule and

  telework consistent with Agency policy and provisions of the Collective Bargaining Agreement.

          M.         Order       Defendants          to     remove        any      documentation            concerning          Plaintiff

  HERNANDEZ’s current PIP or references thereto from Plaintiff’s personnel file.

          N.         Order Defendants to forward information regarding its veteran’s advocacy group

  (Veteran Employees Serving Together) (VETS) to the Plaintiff HERNANDEZ regarding any

  further developments as it becomes available.

          O.         Order Defendants to consider taking disciplinary action against Supervisor

  GONZALEZ. In determining the appropriate disciplinary action, the Agency must consider

  Supervisor GONZALEZ egregious misconduct and 29 CFR 1604 (EEOC’s Zero Tolerance

  Policy).

          P.         Award Plaintiff her costs of this action, including reasonable attorneys’ fees under



                                                          AZOY SOCORRO, LLP
     2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
Case 1:20-cv-22721-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 24 of 24
                                                                                                                         Page 24 of 24


  42 U.S.C.A. § 2000e-5; Fla. Stat. § 760.11 (2004); and 42 U.S.C.A. §§ 12203 and 12205; and pre-

  judgment interest, and

           Q.         Grant such further relief as the Court deems necessary and proper in the public’s

  interest.

                                               DEMAND FOR JURY TRIAL

           Pursuant to Federal Rule 38(b), trial by jury on all issues presented herein is respectfully

  demanded.

                                                                               __/s/ José A. Socorro________
                                                                               JOSÉ A. SOCORRO, ESQ.
                                                                               Florida Bar No.: 011675
                                                                               RALF AZOY, ESQ.
                                                                               Florida Bar No.: 92695
                                                                               DAVID M. FRAGUIO, ESQ.
                                                                               Florida Bar No.: 1016475
                                                                               AZOY SOCORRO, LLP
                                                                               Attorneys for Plaintiff
                                                                               2020 Ponce de Leon Blvd., Suite 1008
                                                                               Coral Gables, Florida 33134
                                                                               Tel: (305) 340-7542
                                                                               Fax: (305) 418-7438
                                                                               Email: jose@azoysocorro.com;
                                                                                       ralph@azoysocorro.com
                                                                                       david@azoysocorro.com




                                                          AZOY SOCORRO, LLP
      2020 Ponce de Leon Boulevard, Suite 1008 I Coral Gables, FL 33134 I T: (305) 340-7542 I F: (305) 418-7438 I W: www.azoysocorro.com
